Citation Nr: 0314601	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  94-34 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for cataracts, to 
include as being due to exposure to vesicant agents.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 1994 and June 1995 rating 
decisions of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the February 1994 
rating decision, the RO, in pertinent part, denied service 
connection for impaired vision.  In the June 1995 rating 
decision, the RO denied service connection for a bilateral 
knee disorder.

In December 1994 and January 1996, the veteran presented oral 
testimony before a Hearing Officer at the RO.  Transcripts of 
both hearings have been associated with the claims file.

In June 1997, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The Board notes that service connection for a urinary tract 
infection was denied in an October 1997 rating decision.  The 
veteran filed a notice of disagreement, and a statement of 
the case was issued in July 1998.  The record does not 
reflect that the veteran filed a VA Form 9, Appeal to the 
Board of Veterans' Appeals, and thus it is not an issue 
currently before the Board.  38 C.F.R. § 20.200 (2002) 
(appeal before Board consists of timely filed notice of 
disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).

In May 1998, the Board denied service connection for cancer 
of the bladder, a blood condition, a heart condition, 
dizziness, inguinal hernia, a respiratory condition, impaired 
vision, and arthritis of all joints.  The Board remanded the 
two claims on the title page for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review. 


FINDINGS OF FACT

1.  Competent evidence of a nexus between the current 
bilateral knee disorder and service is not of record.

2.  The evidence does not establish that the veteran was 
exposed to vesicant agents while in service.

3.  Competent evidence of a nexus between the current 
diagnosis of cataracts and service is not of record.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Cataracts were not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.316 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the January 1995 and 
September 1996 Hearing Officer's decisions, the June 1995 
rating decision, the September 1995 statement of the case, 
and the January 2003 supplemental statement of the case.  As 
to the veteran's claim for service connection for a bilateral 
knee disorder, he was informed that the medical evidence of 
record did not establish a nexus between the post service 
diagnosis of arthritis and service, to include manifestations 
of arthritis to a compensable degree within one year 
following the veteran's discharge from service.  At the 
January 1996 RO hearing, the Hearing Officer stated that the 
veteran should submit evidence "dating from after service" 
of treatment for his knees and recommended that such evidence 
be dated soon after service to establish continuity of 
symptomatology.  In the January 2003 supplemental statement 
of the case, the RO specifically told the veteran that there 
was "no objective medical evidence that links your current 
mild osteoarthritis of the knees to any in[-]service 
occurrence."  As to the claim for service connection for 
cataracts, the RO informed the veteran that the evidence of 
record did not establish that he had been exposed to mustard 
gas or Lewisite while stationed on Horn Island, Mississippi.  
Additionally, the RO told the veteran that there was no 
objective medical evidence to show that cataracts were the 
result of an in-service occurrence, including inoculations of 
Botox.  Thus, the veteran was informed that the claims for 
service connection for a bilateral knee disorder and 
cataracts failed because of the lack of competent evidence 
attributing the current disorders to service.  Therefore, the 
Board finds that VA has no outstanding duty to inform him 
that any additional information or evidence is needed to 
substantiate his claims. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
September 2002 letter, the RO told the veteran that the law 
stated that VA must make reasonable efforts to help him 
obtain evidence necessary to support his claim.  It added 
that it would help obtain medical record, employment records, 
or records from other federal agencies, but that the veteran 
needed to provide enough information about these records so 
that VA could request them on his behalf.  The RO noted that 
it was still the veteran's responsibility to make sure that 
the identified records are received by VA.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The RO 
also submitted numerous requests for private medical records 
that the veteran had identified as being relevant to his 
claims.  The RO further sought information from various 
sources to determine whether the veteran had been exposed to 
vesicant agents while stationed at Horn Island, Mississippi 
and obtained a final answer.  The RO attempted to obtain the 
medical records from treatment at Keesler Field Hospital and 
was unsuccessful.  The record reflects that the RO exhausted 
its attempts to obtain those records.  The veteran has not 
indicated that he has received treatment at a VA facility 
and, in fact, denied having received treatment at a VA 
facility for his knees.  The veteran has not alleged that 
there exist any records that VA has not obtained.  Finally, 
in accordance with its duty to assist, the RO had the veteran 
undergo VA examinations related to his claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service medical records show that between December 1943 and 
January 1944 , the veteran had four vaccinations of Botulium 
Toxoid, Type A.

In January 1944, the veteran was admitted for inpatient 
treatment for a contusion of the left knee.  The veteran 
reported that he had struck his knee on a piece of timber 
approximately 10 months prior.  He stated that he had 
soreness for two or three days but that the pain had 
subsided.  The veteran noted that he had developed an aching 
in the left knee over the past four months.  The examiner 
stated that x-rays taken of the left knee were negative for 
arthritis or other pathology.  He was discharged five days 
later with a notation that his left knee had improved.  
Diathermy was recommended.

That same month, the veteran was seen again for his left 
knee.  The examiner noted that the veteran had been sent to 
Keesler Field for possibility of Osgood-Schlatter's disease.  

A November 1945 physical examination record shows that the 
veteran's vision was 20/30 in both eyes.  Examination of the 
extremities was normal.  The veteran signed a document at 
that time, stating that he did not have any physical defects.

In November 1993, the veteran filed an original claim for 
service connection for, inter alia, impaired vision and 
arthritis.

A November 1993 VA examination report shows that the veteran 
reported that he had started to develop arthritis in his 
knees while in service.  The examiner stated that both knees 
had range of motion of 0 to 140 degrees.  There was no 
swelling or effusion, but there was marked crepitus on 
motion.  The examiner noted that there was no pain on 
pressure and that the patella was in a good position and 
nontender.  McMurray's test was negative, and there was no 
wasting of the quadriceps.  The examiner stated that the 
veteran was only able to do a partial squat but could stand 
on his heels and toes.  He noted the veteran was not wearing 
a knee brace or using a walking aid and that he walked with a 
normal gait.  The examiner did not enter a diagnosis 
pertaining to the knees, but entered a diagnosis of 
"impaired vision."

A November 1993 x-ray of the right knee shows that there was 
no joint effusion present and that alignment was normal.  
There was no fracture present, but there was a "tiny 
osteophyte" at the superior aspect of the patella.  An x-ray 
of the left knee shows that the joint spaces were normal and 
there was no acute bony abnormality present.

A November 1993 VA eye examination report shows that the 
veteran was diagnosed with early cataracts.

Numerous private medical records associated with the claims 
file do not address the veteran's knees or eyes or enter 
diagnoses without attributing the diagnoses to service.

At a December 1994 RO hearing, the veteran admitted he had 
not undergone an examination within one year following his 
discharge from service.  He noted he had gone to see some 
doctor about obtaining permission to work and that no 
abnormalities were found.  The veteran stated that when he 
was assigned to Horn Island, there was nothing there except 
wild hogs and alligators.  He stated that they "put up a 
base" there, which purpose was to do testing with chemicals 
and was a "highly secretive operation."  The veteran 
testified that he was given some shots while he was on the 
island.  He stated he believed he had been exposed to a 
chemical agent while stationed there.  As to his knees, the 
veteran stated he had been diagnosed with arthritis while in 
service.  

An April 1995 VA examination report shows that the veteran 
reported he had injured his left knee in service, which had 
been sore for a few days but had gradually subsided.  He 
stated that subsequently, both knees began aching and 
swelling.  The veteran reported he had been examined at the 
Keesler Air Force Base and was told that he had "non-
crippling arthritis."  He stated that his knees ached at 
times.  Following physical examination, the examiner entered 
a diagnosis of bilateral chondromalacia patellae.

At a January 1996 RO hearing, the veteran testified that he 
had been treated for both knees in service and not just the 
left one.  He reported having injured his left knee with a 
piece of timber.  The veteran stated he received heat 
treatment on both knees during service and that he had been 
diagnosed with arthritis at the Keesler Air Force Base.  He 
denied having undergone any surgery in service but stated he 
had to take medicine for his painful knees.  The veteran 
stated he was first treated for his knees approximately two 
years following his discharge from service.  He noted that 
the physician he had seen at that time was no longer living.  
The veteran denied having been treated at a VA facility for 
his knees.  

At the June 1997 Board hearing, the veteran testified that he 
had been treated in service for both knees.  He reported the 
injury to his left knee and that he had been diagnosed with 
arthritis of both knees while in service.  The veteran stated 
he had not undergone any surgery pertaining to his knees.  He 
admitted that he was not treated for eye problems in service, 
but noted his visual acuity had decreased during service and 
that he began wearing glasses soon after he was discharged 
from service.  The veteran stated he was stationed on Horn 
Island from 1943 to 1944.  He stated that he knew they were 
doing some sort of experimentation while he was there but he 
was unsure of what it involved.  He also stated that they 
were not told of the experimentation but that he suspected it 
was related to the use of vesicant agents.

An October 1998 VA examination report shows that the examiner 
had an opportunity to review the claims file.  He reported 
the relevant medical history pertaining to the veteran's 
knees.  The examiner stated that anterior-posterior x-rays 
showed that the lateral and skyline roentgenograms of both 
knees revealed well-maintained medial and lateral 
compartments with no evidence of arthritic changes.  He 
stated that the veteran had "very slight arthritic changes 
in the patello-femoral joint, bilaterally."  Following 
physical examination, the examiner entered a diagnosis of 
"bilateral osteoarthritis, patello-femoral joints, knees, 
mild."  He stated that there appeared to be no evidence of 
longstanding arthritic changes in either knee.  He added that 
"the mild arthritic changes which he has in his patello-
femoral compartments of his knees[,] bilaterally[,] are 
entirely consistent with his age and appear to be of 
relatively recent onset, certainly not dating back 50 
years."

A December 2002 letter from the U.S. Army Soldier and 
Biological Chemical Command indicates that VA had not 
provided enough information to allow it to answer the inquiry 
more fully.  The writer noted that it had little information 
related to the Horn Island project.  She did state, however, 
that Horn Island was established in the summer of 1943 and 
activated as a testing station in October 1943.  She added 
that Botulinum toxin was one of the two biological agents to 
be tested there, but that Anthrax was not one of them.  She 
stated there was information relating to Horn Island having a 
mustard agent in 1946 but no information that such agent was 
present on the island earlier.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

For veterans exposed to mustard gas, or to a vesicant agent, 
the veteran must prove in-service exposure and a diagnosis of 
a current disability, but is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and the in-service exposure.  Rather, a nexus is 
presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 
3.316; see Pearlman v. West, 11 Vet. App. 443, 446 (1998).

Even if the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation, as noted above.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral knee disorder

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for a bilateral knee disorder.  
The service medical records shows that the veteran sustained 
an injury to his left knee in service and was seen for left 
knee pain in January 1944.  X-rays taken of the knee at that 
time were negative.  The veteran was subsequently sent for an 
evaluation of possible Osgood-Schlatter's disease.  There is 
no documentation of the referral.  At the time the veteran 
was separated from service, examination of the extremities 
was normal.  Additionally, the veteran denied having any 
defects at that time.  

The veteran's claim for service connection for a bilateral 
knee disorder fails because the preponderance of the evidence 
does not demonstrate a nexus between the current diagnoses of 
arthritis of the patello-femoral joint in both knees and 
service.  The first showing of knee pain complaints following 
the veteran's discharge from service was in 1993, which is 
almost 50 years following the veteran's discharge from 
service  The veteran stated he had been treated for his 
bilateral knee disorder approximately two years following his 
discharge from service, but there are no objective records to 
substantiate the veteran's allegation.  The veteran has 
indicated that the physicians who treated him soon after 
service have died and that their medical records are not 
available.  

Based on review of the service medical records, it appears 
that the injury that the veteran sustained in 1943 had 
resolved itself by the time he was discharged from service.  
Additionally, there is competent evidence that the veteran's 
current diagnosis of arthritis of the patello-femoral joint, 
bilaterally, is not related to service.  In the October 1998 
VA examination report, the examiner had reviewed the evidence 
of record, and noted the findings in the service medical 
records.  He examined the veteran and stated that it was his 
opinion that the veteran's mild arthritic changes were 
"entirely consistent with his age and appear to be 
relatively recent."  He specifically refuted the possibility 
that such findings could be attributable to service.  The 
Board gives this medical opinion high probative value because 
it is based upon review of objective medical evidence.  There 
is no competent evidence to refute this medical opinion.  
Additionally, the veteran has not brought forth any objective 
evidence of continuity of symptomatology to substantiate his 
allegation that bilateral knee pain, which began in service, 
had been painful soon after service until the present time.  
Again, the first showing of bilateral knee pain following 
service was in 1993, which is close to 50 years following the 
veteran's discharge from service.  Thus, the Board finds that 
the veteran has not submitted competent evidence of 
continuity of symptomatology between the current bilateral 
knee disorder and service.  

While the veteran has attributed his current bilateral knee 
disorder to service, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a bilateral knee disorder, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

B.  Cataracts

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for cataracts both on a direct 
basis and on a presumption basis.  The veteran has been 
diagnosed with cataracts (i.e., corneal opacities), which is 
a disease that may be associated with full-body exposure to 
nitrogen or sulfur mustard gas during active military 
service.  See 38 C.F.R. § 3.316(a)(1).  However, there is no 
indication in the record that the veteran experienced full-
body exposure to nitrogen or sulfur mustard gas during 
service.  In fact, there is evidence to the contrary.  In a 
December 2002 letter, the U.S. Army Soldier and Biological 
Chemical Command acknowledged that Horn Island was a place 
where a mustard gas agent was present; however, it noted that 
mustard gas was not present there until 1946, which is 
subsequent to the time that the veteran was stationed at Horn 
Island.  Additionally, the veteran's report of having been 
exposed to vesicant agents does not fit the description of 
having full-body exposure to any agent.  The veteran assumed 
that because Horn Island was a place where chemicals were 
tested that he was exposed to those chemicals.  There is no 
objective evidence of record to substantiate the veteran's 
allegation of having been exposed to vesicant agents.  As 
stated above, there is evidence which establishes that the 
veteran was not exposed during the time he was located on 
Horn Island.  Thus, the Board finds that the veteran has not 
established that he was exposed to vesicant agents while 
stationed at Horn Island, and he is not entitled to 
presumptive service connection under the provisions of 
38 C.F.R. § 3.316.

Although the Board has determined that the provisions of 38 
C.F.R. § 3.316 may not be utilized in this case to afford the 
veteran a favorable determination, the Board must also 
address whether the veteran's cataracts are  directly related 
to active service, consistent with Combee, 34 F.3d at 1042, 
and based on proof of direct causation.  The Board notes that 
there is no competent evidence of a nexus between the 
diagnosis of cataracts and service.  Additionally, the 
veteran has not brought forth any evidence of continuity of 
symptomatology between service and when he filed his claim 
for compensation in August 1993.  The first showing of a 
diagnosis of cataracts was in November 1993, which is almost 
50 years following the veteran's discharge from service.  
While the veteran has attributed his cataracts to service, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 2 Vet. App. at 494.

The Board is aware that the service medical records show that 
the veteran's visual acuity decreased from the time he 
entered service connection to the time he was discharged from 
service.  Service connection for impaired vision was denied 
in the May 1998 Board decision, and that decision is final.  
See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2002).  Thus, that claim has already been adjudicated.  The 
only issue before the Board as to the veteran's eyes is 
whether service connection is warranted for cataracts.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for cataracts, to include as being due 
to exposure to vesicant agents, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for cataracts, to include as being due to 
exposure to vesicant agents, is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

